FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CONSTANTINA RAMIREZ MOTA,                 
                        Petitioner,               No. 07-71880
                v.
                                                  Agency No.
                                                  A79-540-706
MICHAEL B. MUKASEY, Attorney
General of the United States,                       ORDER
                      Respondent.
                                          
                     Filed December 8, 2008

  Before: David R. Thompson and Kim McLane Wardlaw,
  Circuit Judges, and Barry T. Moskowitz, District Judge.*


                             ORDER

  The parties having advised this court that they have
exhausted attempts to settle this case, and the court’s Circuit
Mediator having advised the court that mediation proceedings
have terminated, and the parties having requested that the
mandate now issue,

  IT IS HEREBY ORDERED that the mandate in this case
shall issue forthwith.




   *The Honorable Barry T. Moskowitz, United States District Judge for
the Southern District of California, sitting by designation.

                               16065
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.